Per Curiam.
—The plaintiffs failed for want of proof to establish an employment by the defendant to sell the property, or any obligation on his part to pay the commissions which were claimed. He placed himself under no obligation for payment to the plaintiffs, but simply refused to sfell the property under the agreement made by the plaintiffs with the persons they obtained as purchasers and as he was under no obligation to sell and in no manner promised or agreed to pay the plaintiffs their commissions, there was no foundation for the case and the dismissal of the complaint was justified by the proof given at the trial.
The judgment should be affirmed, with costs.